UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Et

 

Gold Metal Produce, Inc., et al.,
Plaintiffs,
aye
KNJ Trading Inc., ef al.,

Defendants.

=

|
t
‘ i PSP EE |
|

moe, FEB 2 6 2020

19-cv-3023 (AJN)

 

 

ORDER

 

 

ALISON J. NATHAN, District Judge:

On July 15, 2019, Plaintiffs filed a motion for default judgment. See Dkt. No. 23. Some

of the exhibits attached to the Affidavit of Leonard Kreinces are unrelated to this case. See Dkt.

No. 24, By March 2, 2020, Plaintiffs shall file a new affidavit with the correct exhibits attached.

SO ORDERED.

Dated: February ols , 2020
New York, New York

dhs oR

LIpe/yr

atl

 

 

ALISON, NATHAN
United States District Judge

 
